Exhibit 10.1 LICENSE AGREEMENT This License Agreement (the “Agreement”) is made this 17th day of December, 2012, by and between BioLargo, Inc., a Delaware corporation and its wholly owned subsidiary BioLargo Life Technologies, Inc., a California corporation, having a principal place of business at 16150 Heron Avenue, La Mirada, California (collectively referred to as “BioLargo”), and Clyra Medical Technologies, Inc., a California corporation having a principal place of business at 16150 Heron Avenue, La Mirada, California (“Clyra”). Each of BioLargo and Clyra is a “Party”, and are collectively referred to herein as the “Parties”. RECITALS WHEREAS , BioLargo has developed a proprietary iodine technology protected under certain patents that disclose and claim significant and commercially viable inventions which Clyra desires to make, use, sell and sublicense in the medical field; and WHEREAS , the parties desire to set forth their rights and obligations under an arrangement whereby BioLargo licenses to Clyra its technology in the advanced wound care industry, which can be expanded to other medical products; NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and for the mutual covenants contained in this Agreement, the Parties hereby agree as follows: 1. Definitions . a.
